Citation Nr: 0515388	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  03-00 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for residuals of a surgery performed at a VA 
Medical Center (VAMC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran, who had active service from June 1958 
to August 1959, appealed that decision to BVA, and the case 
was referred to the Board for appellate review.  The Board 
remanded the case for further development in December 2003, 
and that development was completed by the Appeals Management 
Center.  The case has since been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In July 1997, the veteran underwent a hernia repair at a 
VA Medical Center (VAMC).

3.  The veteran has not been shown to have any additional 
disability as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA health care providers who performed 
surgery in July 1997, nor does the evidence show that any 
additional disability was an event that was not reasonably 
foreseeable.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for residuals of a surgery performed at a VA Medical Center 
in July 1997 have not been met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.358 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Although the veteran was 
sent a letter in August 2001 informing her of the VCAA and 
its provisions, the Board acknowledges that the letter did 
not notify her of what the evidence must show to establish a 
claim for entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151.  However, the Board would observe that the RO had 
otherwise informed the veteran of what evidence was necessary 
to substantiate such a claim.  In this regard, the Board 
notes that the appellant had been provided with a copy of the 
rating decision dated in October 2001 setting forth the 
general requirements of the law, the evidence considered, and 
the reasons why her claim was denied.  The general advisement 
and the pertinent laws and regulations were reiterated in a 
Statement of the Case dated in December 2002.  Thus, through 
the rating decision and the Statement of the Case, the 
veteran and her representative have been notified of the law 
and regulations governing her claim for compensation pursuant 
to 38 U.S.C.A. § 1151, the evidence which would substantiate 
her claim, and the evidence which has been considered in 
connection with her appeal.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) these documents have 
essentially satisfied the notice requirements by: (1) 
Informing the appellant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) informing the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you got pertaining to 
your claim."  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As such, 
the Board is of the opinion that these documents have 
adequately notified the veteran of the evidence necessary to 
establish her claim for compensation pursuant to 38 U.S.C.A. 
§ 1151 for residuals of a surgery performed at a VAMC.  

Further, to the extent that VA may have failed to fulfill any 
duty to notify the veteran in the August 2001 letter, the 
Board finds that error to be harmless.  Of course, an error 
is not harmless when it "reasonably affect(s) the outcome of 
the case." ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  In this case, however, several documents have 
adequately notified the veteran of what is necessary to 
establish a claim for compensation pursuant to 38 U.S.C.A. 
§ 1151, and there is no evidence that any failure on the part 
of VA to further comply with the VCAA reasonably affects the 
outcome of this case.  Therefore, the Board finds that any 
perceived duty to notify deficiency would be harmless error 
in this case and that no reasonable possibility exists that 
any further notification would aid the veteran in 
substantiating her claims.  In other words, the essential 
fairness of the adjudication process has not been affected by 
an error as to the VCAA notice.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005). 

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were her VA medical 
records and private medical records.  In addition, the Board 
observes that the veteran was provided the opportunity to 
testify at a May 2003 hearing before the Board, and a medical 
opinion was obtained in July 2004.   The Board also notes 
that a letter was sent to the veteran in January 2004 that 
asked her to identify any medical treatment that she had 
received for residuals of her July 1997 surgery that were not 
already of record.  The veteran and her representative have 
not informed the Board of any additional, relevant evidence 
that needs to be obtained prior to appellate review.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO, the Board finds 
that the record is ready for appellate review.  The Board 
therefore finds that disposition of the appellant's claim is 
appropriate.


Background and Evidence

Service records show that the veteran had active service from 
June 1958 to August 1959.

VA medical records dated from May 1997 to December 1997 
indicate that the veteran sought treatment in June 1997 with 
complaints of multiple abdominal hernias that were painful 
and that bulged with exertion during the previous two to six 
months.  It was also noted that she had had a prior gastric 
bypass, a total abdominal hysterectomy, and bilateral 
salpingooophorectomy as well as three hernia repairs with a 
recurrent incisional hernia in the upper abdomen.  Following 
an examination, she was diagnosed with bilateral ventral 
hernias that were approximately eight inches above the 
umbilicus.  It was also noted that she may have "swiss 
cheese" and that fascial defects were probably small, as 
they were difficult to feel.  An incisional hernia repair was 
planned.

The veteran returned to have the surgery performed in July 
1997.  Her past medical history included having a total 
abdominal hysterectomy and bilateral salpingooophorectomy in 
1971 as well as a gastric bypass, rectocele, and cystocele in 
1982.  She also had an incisional hernia repair for a lower 
abdominal excision in 1985 and 1991 as well as an incisional 
hernia repair and an upper abdominal incision in 1991.  None 
of those procedures had used mesh.  At the time of her 
surgery, the veteran presented with a one-year history of 
intermittent abdominal pain and periincisional bulges that 
spontaneously reduced, but she did not have any nausea or 
vomiting.  On examination, she was noted to have 
approximately three fascial defects with one in her lower 
midline incision, one in her upper midline incision, and one 
in her left upper quadrant of her abdomen.  Her preoperative 
workup was within normal limits, and informed consent was 
obtained for an incisional hernia repair.

The veteran was subsequently taken into the operating room 
and prepared for surgery.  Inspection of her abdomen under 
anesthesia revealed an incision from her xiphoid to her 
pubis, but given her palpable hernia, the area of concern was 
in the middle aspect of the incision.  As such, a 20-
centimeter midline incision was made through her old incision 
site, which was taken down with great care until the midline 
was identified along the way.  Several old staples in her 
fascia were removed, as were old midline sutures.  After a 
moderate amount of dissection, a small area of the veteran's 
abdomen was entered supraumbilically, and the abdomen was 
opened for a length of approximately six centimeters.  The 
veteran was noted to have numerous adhesions at her incision 
site, which were meticulously taken down.  The upper aspect 
of her incision could be palpated, and she was found to have 
no adherent bowel as well as the lateral aspects of her 
incision.  Palpating in the left upper quadrant revealed a 
small fascial defect that was approximately two centimeters 
by two centimeters, which was closed using a 0 prolene suture 
in a figure eight fashion.  Once that was accomplished, the 
midline fascial defect could be lengthened.  The adhesions 
were taken down, and the veteran was felt to have a small 
hernia to the left of her infraumbilical region and one at 
her supraumbilical region.  The veteran's fasical edges were 
better defined using electrocautery, and it was determined 
that the fascial defect needed to be closed with a piece of 
mesh.  A 10 inch by 14 inch piece of Marlex was pre-soaked in 
Ancef irrigation and applied to the fascial defect using 
interrupted horizontal mattress sutures with 2-0 prolene.  
Once this was accomplished, the abdomen was copiously 
irrigated, and hemostasis was achieved using electrocautery.  
Two ten millimeter JP drains were then placed to the right 
and left of the incisional site, and the "subcu" defect was 
closed using two running 3-0 Vicryl sutures.  The skin was 
closed using staples, and the drains were sewn in using 2-0 
nylons.  A sterile pressure dressing was applied, as were 
Montgomery strips on the lateral abdominal walls, which were 
added for strength.  The veteran was subsequently wakened 
from anesthesia without difficulty.

The veteran was later admitted to the hospital in August 1997 
for a wound infection status post incisional hernia repair 
with Marlex mesh.  A physical examination revealed an open 
wound at the site of the surgical incision, which was 
approximately five centimeters long with some mild erythema 
and purulent drainage.  Methicillin-resistant Staphylococcus 
aureus positive cultures were found in her wound.  She was 
treated with IV Ancef for three days, and her dressing was 
changed three times a day.  She was subsequently discharged 
with home health care twice a day to help her with her 
dressing changes.  The veteran was seen again in August 1997 
for a follow-up for her non-healing surgical wound at which 
time it was noted that her wound had reopened with purulent 
discharge and that she had moderate tenderness.  The veteran 
also complained of abdominal discomfort, and her wound was 
noted to still be infected and draining.  It was determined 
that she needed more recovery time with daily sterile 
dressing changes.  As such, the repair was postponed until 
the infection resolved.  In September 1997, the veteran had a 
follow-up appointment during which she reported that the 
incision came apart approximately one week earlier.  She also 
related that there was clear discharge with some blood, but 
there was no increase in pain, and she did not have a fever 
or chills.  It was noted that the veteran did have a 10-
centimeter ventral incision with two centimeters separated at 
the umbilicus.  There was serosanguinous drainage, and there 
was no erythema or edema.  The veteran was assessed as having 
a primarily well healing wound with a two-centimeter area of 
separation.  She was instructed to continue dry packing the 
wound with dressing.  The veteran was later seen in October 
1997 during which it was noted that she underwent surgery to 
remove a hernia, yet she stated that her hernias 
supraumbilically were not fixed.  A physical examination 
found the veteran to be obese in no apparent distress with an 
open incision subumbilically.  A hernia was noted to be in 
the left upper quadrant.  In December 1997, the veteran 
returned to discuss possible repair options as well as pain 
management options.  She complained that the original hernias 
were not repaired and related that she had been experiencing 
left lower quadrant pain for two weeks where the mesh had 
been inserted.  She had pain with movement, but there was no 
change in her bowel movements, and she did not have nausea or 
vomiting.  The veteran was afraid of surgery because of the 
complications associated with her previous repair, which 
included a staph infection requiring four months of packing 
the wound.  It was noted that the wound had been healed for 
two weeks at the time of the appointment.  Following an 
examination, it was determined that there were possibly 
hernias, but no fascial defects were palpable.

On VA medical records dated in July 1997, a physician noted 
in handwriting that he was checking the sutures used to see 
if they came out of the plant in Texas that was causing staph 
infections in patients.  There was no follow-up notation.

The veteran had contact with a patient care representative in 
September 1997 at which time she indicated that she may have 
been operated on the lower abdomen rather than on the upper 
abdomen as noted in the chart.  It was also noted that she 
did have lower abdomen hernias, and that she had over 30 
surgeries, including stomach revision, which had produced her 
current problem.  The stomach was herniated through producing 
a hernia that had reduced the night before.  Her surgeon 
planned to delay the reduction of the hernia until the 
infection cleared.  

James R. Sumner, D.O. sent a letter regarding the veteran to 
Chris Sturch, M.D. in September 1997 in which he noted that a 
complete history was obtained, a physical examination was 
performed, and VA hospital records were reviewed.  He noted 
that the veteran did have a ventral hernia in the upper 
portion of her abdomen as well as an open wound where she had 
a recent repair of a hernia at the Dallas VAMC.  Dr. Sumner 
related that the veteran's self-reported history indicated 
that she had a methicillin resistant staph aureus in the 
wound that was being treated with dressings at that time.  He 
also stated that he had told her she would be a surgical 
candidate to repair the hernia in the upper portion of the 
abdomen once her current wound had healed. 

In her July 1999 claim, the veteran contended that she was 
operated on in the wrong place, which left her with the 
original hernia site as well as an entire area of Marlex mesh 
that caused her extreme pain.  She also claimed that she 
needed surgeries on her entire abdominal area as a result of 
the operation and that she had developed migraine headaches.

In October 2001, Chris Sturch, M.D. submitted a letter in 
which he reiterated the veteran's self-reported history and 
indicated that she had developed a staph infection again.  He 
stated that is was possible that the infection could be 
related to her previous surgery and that she may have an 
infected tract to the original procedure with contaminated 
mesh.  Dr. Sturch also noted that the veteran was taking 
antibiotics and that she would need further therapy and 
follow-up.

In her February 2002 Notice of Disagreement, the veteran 
claimed that she had developed a staph infection at the site 
of her surgery and that she required additional surgeries to 
remove the contaminated mesh.  She stated that she 
experienced constant pain as well as headaches, diarrhea, 
nausea, and depression as a result of that surgery.  She also 
noted that doctors had told her that she may face infection 
for the rest of her life.

In July 2002, the veteran submitted a newspaper article, 
which indicated that VA had hired NASA to run a safety 
reporting system in an attempt to reduce medical errors that 
kill up to 98,000 people per year.

The veteran submitted a letter in July 2002 in which she 
indicated that she had surgery on the wrong site and that 
nurses had to pack and unpack her open wounds every day.  She 
stated that she could not sleep, was unable to live without 
pain medication, and could not visit her children, or go 
anywhere.   She also noted that she had to have all of the 
contaminated mesh removed and would have to undergo other 
surgeries to have such mesh replaced.   

Peter S. Hedburg, M.D., F.A.C.S. sent a letter in May 2002 in 
which he related that the veteran had undergone extensive 
abdominal surgery that year.  He noted that she had a long 
history of prior abdominal operations and that in the remote 
past she had a large piece of Marlex mesh placed in her 
anterior abdominal wall to repair multiple ventral hernias.  
Dr. Hedburg indicated that the mesh became infected with 
Staphylococcus epidermis and that drainage and debridement 
were done, which led to a chronic draining sinus.  Because of 
persistent infection on the mesh, a large piece of mesh was 
excised from her xiphoid to her symphysis pubis and she 
underwent a wide reconstruction of her abdominal wall.  This 
procedure involved fascial and muscle flaps with relaxing 
incisions laterally, extensive elevation of her subcutaneous 
tissue off the fascia, excision of a large amount of 
abdominal pannus, and reclosure of her abdominal wall without 
mesh.  The veteran subsequently developed a small, infected 
seroma in the right lower quadrant of her abdominal wall, 
which drained out the lower mid portion of her incision.  Dr. 
Hedburg related that the veteran underwent another operation 
in May 2002 during which the sinus tract was excised and also 
noted that she was currently on dressing to an open portion 
of her wound.  He noted that there was no evidence of 
residual infection, residual infected mesh, or fascial 
abnormality.  The veteran was expected to have a complete 
recovery over the next several weeks, but Dr. Hedburg did 
state that she may have the recurrence of an epigastric 
fascial hernia that may need to be fixed with mesh when all 
of the remaining abdominal wall infection had cleared.

A VA surgeon sent an e-mail to the RO in November 2002 
indicating that he had reviewed the medical records of the 
veteran pertaining to the surgery performed on her ventral 
herniorraphy with mesh.  The surgeon opined that there was no 
substantial evidence that the wrong site surgery was 
performed.

In her December 2002 VA Form 9, the veteran claimed that she 
had had a staph infection for a total of 14 months from which 
she knew she could die.  The veteran acknowledged that the 
wound had since closed, but she indicated that the area still 
swelled and stated that she had to have mesh put back in the 
area.

In her May 2003 hearing testimony before the Board, the 
veteran indicated that the hernia she had wanted to be 
repaired in July 1997 was located in her upper left abdomen 
at her waist and that she had instead been operated on her 
right side below her belly button.  The veteran contended 
that the surgeon had never reviewed her previous treatment 
records to determine the site of the surgery and instead just 
felt around to decide the location of the hernia.  Her 
representative referred to VA medical records dated in June 
1997 that indicated she had ventral hernias eight inches 
above the umbilicus, and the veteran stated that her surgery 
had been planned a month in advance and that the plan had not 
changed to her knowledge.  Although she had not met with the 
surgeon prior to or after the operation, as a different 
surgeon performed the operation than she had originally 
anticipated, she stated that she had the understanding that 
the surgery was only to be performed on her upper abdomen.  
She also noted that a patient representative indicated in a 
written report that she had obviously been operated on in the 
wrong place.  The veteran did indicate that the surgeon had 
probably mentioned that a piece of mesh might be inserted, 
and she acknowledged that she had signed an informed consent.    
The veteran further stated that she developed an infection 
following the surgery, which eventually necessitated the 
removal of the mesh as well as having her dressing changed 
every day.  She noted that she may still need future 
surgeries to correct the problems incurred from the July 1997 
surgery.  The veteran also indicated that the infection was 
very painful and was resistant to antibiotics.  Her pain 
worsened with activity, and she experienced depression and 
limitation of motion.  Her medication also caused side 
effects, such as nausea and headaches.  She could not stand 
for long, and she used a scooter.  The veteran also testified 
that she could not work.  

A medical opinion was obtained from a VA examiner in July 
2004 in which she indicated that she had reviewed the 
veteran's claims file.  In particular, she noted that the 
veteran had had multiple abdominal surgeries, including a 
total abdominal hysterectomy with bilateral 
salpingooophorectomy as well as stomach stapling and gastric 
bypass secondary to her obesity.  The veteran subsequently 
developed a wound infection as well as multiple ventral 
hernias for which she had surgery for a ventral hernia repair 
with mesh.  She got an infection again and had surgery to 
remove the mesh and reconstruct the abdominal wall.  Based on 
her review of the veteran's claims folder, the examiner 
opined that there was no additional disability caused as a 
result of the July 1997 surgical procedure performed at the 
Dallas VA Medical Center.  She also stated that there was no 
evidence of any negligence, carelessness, or error in 
judgment on the part of the Dallas VAMC in furnishing the 
hospital care and surgical treatment.

In a March 2005 statement, the veteran's representative 
contended that she had sustained additional disabilities 
caused by the careless, neglectful, and erroneous action, 
causing unforeseen complications, such as scars, adhesions, 
parasthesias, pain, fasciitis, "swiss cheese" fascial 
defects, limitation of motion, limitation of daily living 
skills, and multiple corrective surgeries.  The 
representative also claimed that unforeseeable consequences 
of manufacturing mesh and/or inadequate aseptic techniques 
resulted in months of continuous, methicillin-resistant 
infections, acknowledged by surgeons within the evidence of 
record.


Law and Analysis

The veteran contends that she is entitled to compensation 
under 38 U.S.C.A. § 1151 for residuals of a surgery performed 
at a VAMC.  More specifically, she claims that she was 
operated on at the wrong site and has additional disability 
as a result of the surgery.

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.  For claims filed after October 1, 1997, a claimant is 
required to show fault or negligence in medical treatment.  
For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  
See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of 
statute was plain and did not require showing of fault).  
Since the veteran filed his claim after that date, she must 
show some degree of fault, and more specifically, that the 
proximate cause of her disability was due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
medical care or was an event not reasonably foreseeable.  38 
U.S.C.A. § 1151(a)(1).  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be paid for the continuance or natural 
progression of diseases or injuries for which hospitalization 
or treatment was authorized.  38 C.F.R. § 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of hospitalization or medical 
treatment, not merely coincidental therewith.  The mere fact 
of aggravation alone will not suffice to make a disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospitalization, 
examination or medical or surgical treatment.  38 C.F.R. § 
3.358(c).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the expressed or implied consent 
of the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. § 3.358(c).  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran has not demonstrated that she has additional 
disability resulting from the surgery she underwent in July 
1997 at a VAMC.  VA medical records clearly show that the 
veteran underwent a surgery for a hernia repair in July 1997, 
but subsequent records fail to show that the veteran 
currently has any additional disability resulting from those 
procedures.  In this regard, the veteran acknowledged in her 
December 2002 VA Form 9 that her wound had closed, and the 
medical evidence of record shows that there is no current 
infection.  In fact, Dr. Hedburg indicated in May 2002 that 
there was no evidence of residual infection, residual 
infected mesh, or fascial abnormality, and the July 2004 VA 
examiner opined that there was no additional disability 
caused as a result of the July 1997 surgical procedure 
performed at the Dallas VA Medical Center.  

Further, even assuming the procedure performed on the veteran 
in July 1997 did not achieve the desired results, there is no 
competent medical evidence of any carelessness, negligence, 
lack of proper skill, error in judgment or some instance of 
fault on the VA in furnishing the procedure or that the 
outcome of the procedure was an event not reasonably 
foreseeable.  In this regard, a VA surgeon e-mailed the RO in 
November 2002 after having reviewed the veteran's medical 
records pertaining to the surgery performed on her ventral 
herniorraphy with mesh and opined that there was no 
substantial evidence that the wrong surgery site was 
performed.  In addition, the July 2004 VA examiner stated 
that there was no evidence of any negligence, carelessness, 
or error in judgment on the part of the Dallas VAMC in 
furnishing the hospital care and surgical treatment.  

Thus, the evidence of record does not establish that that the 
veteran has additional disability as a result of surgery 
performed at a VAMC in Dallas, Texas.  Simply put, there is 
no evidence that the veteran currently suffers from residuals 
that were the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing medical care for the 
veteran's hernia or was an event not reasonably foreseeable.  
For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim for compensation 
under 38 U.S.C.A. § 1151. Accordingly, the Board concludes 
that compensation for additional disability is not warranted.


ORDER

Compensation pursuant to the provision of 38 U.S.C.A. § 1151 
for residuals of a surgery performed at a VAMC in Dallas, 
Texas is denied.




	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


